RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0527-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.T.,

          Defendant-Appellant,

and

M.M.,

     Defendant.
____________________________

IN THE MATTER OF M.T.T.,
B.M. and J.M., minors.
____________________________

                   Submitted February 9, 2021 – Decided February 25, 2021

                   Before Judges Fisher and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Sussex County,
            Docket No. FN-19-0066-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; James D. O'Kelly, Designated Counsel, on
            the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Mary L. Harpster, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors B.M. and J.M. (Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Linda
            Vele Alexander, Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor M.T.T. (Noel C. Devlin, Assistant
            Deputy Public Defender, joins in the brief of minors-
            respondents B.M. and J.M.).

PER CURIAM

      Defendant T.T. is the mother of three children:        M.T.T. (Molly), a

daughter born in 2005, and twin boys, B.M., and J.M., born in 2014. Finding

their home to be in deplorable condition, in March 2017 the Division of Child

Protection and Permanency commenced this Title Nine action, seeking the care,

custody, and supervision of all three children. On April 4, 2017 – the return

date of an order to show cause entered when the suit was commenced – the court

ordered the children's removal from their home. Soon after, S.T. – Molly's father


                                     2                                    A-0527-19
– and defendant surrendered their parental rights to Molly. Because the twins'

father, M.M., stipulated the condition of the home warranted the Division's

intervention and that the twins were in need of services to ensure their health

and safety, the trial court dismissed this Title Nine action against him.

      A fact-finding hearing – focusing on defendant and her parenting of the

twins – took place over seven non-consecutive days between February and

August 2018. The judge heard lay and expert testimony, including Molly's

testimony, made credibility findings, and determined that at all relevant times

the home was in a "horrendous, deplorable, unsanitary, and unsafe" condition.

      We need not describe or detail the evidence that resulted in the judge's

finding about the condition of the home. Our role is limited; we defer to judge-

made findings when supported by credible evidence in the record because the

trial judge has had "the opportunity to make first-hand credibility judgments

about the witnesses . . . [and] has a 'feel of the case' that can never be realized

by a review of the cold record." N.J. Div. of Youth & Fam. Servs. v. E.P., 196

N.J. 88, 104 (2008) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

      After careful review, we are satisfied the evidence fully supports the

judge's conclusion that the twins were abused or neglected within the meaning

of N.J.S.A. 9:6-8.21(c)(4), which defines an "abused or neglected child" as one

"whose physical, mental, or emotional condition has been impaired or is in


                                      3                                     A-0527-19
imminent danger of becoming impaired as the result of the failure of [a] parent

. . . to exercise a minimum degree of care . . . in supplying the child with adequate

food, clothing, shelter . . . ." Indeed, defendant never disputed the claims about

the condition of the home 1 but instead argued that while she may have neglected

the home, she had not neglected the children – a theme that fails to appreciate

that children are entitled to a safe and stable home environment, as our

Legislature has declared. Ibid. The judge determined as well that defendant

suffered from anxiety and depression and, despite the Division's efforts, she

declined services to address her mental health issues, choosing instead to

undergo her own therapy through "the art that she does and the video games that

she plays on her computer."

      In short, the judge concluded that the children – prior to their removal –

had been raised in a home that suffered from significant environmental neglect

and that defendant recklessly disregarded the children's safety.          An order

memorializing the finding of abuse and neglect was entered in August 2018. A

year later, the litigation was terminated.

      Defendant appeals, arguing:

             I. THE TRIAL COURT CONCLUDED THAT THE
             MENTAL OR EMOTIONAL CONDITIONS OF
             [DEFENDANT'S] CHILDREN WERE IN IMMINENT

1
 She told her own expert that it was "all [her] fault . . . . [The house is] a mess.
My kids were taken away. The house is still a mess."
                                       4                                      A-0527-19
            DANGER OF BEING IMPAIRED BUT FAILED TO
            IDENTIFY   THE  ACTUAL    MENTAL    OR
            EMOTIONAL HARM THAT [DEFENDANT]
            EXPOSED HER CHILDREN TO BY FAILING TO
            MAINTAIN A CLEAN HOME.

            II. THE TRIAL COURT'S FACTUAL CONCLU-
            SIONS WERE WIDE OF THE MARK AND THE
            IMPLICATIONS IT DREW FROM THOSE
            CONCLUSIONS WERE PATENTLY ERRONEOUS.

            III. THE TRIAL COURT'S CONCLUSION THAT
            [DEFENDANT] SUBJECTED HER CHILDREN TO
            ENVIRONMENTAL NEGLECT SHOULD BE
            REVERSED BECAUSE THE TRIAL COURT
            FAILED TO CONSIDER THE TOTALITY OF THE
            SPECIFIC CIRCUMSTANCES OF THE CASE.

            IV. THE TRIAL COURT ERRONEOUSLY LIMITED
            ITS CONSIDERATION OF THE FACTS TO EVENTS
            THAT OCCURRED PRIOR TO THE CHILDREN'S
            REMOVAL ON APRIL 4, 2017.

We find insufficient merit in these arguments to warrant discussion in a written

opinion, R. 2:11-3(e)(1)(E), and we affirm substantially for the reasons set forth

in Judge Michael C. Gaus's thorough and well-reasoned oral decision.

      Affirmed.




                                     5                                     A-0527-19